DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species XI in the reply filed on December 12th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 56, 59, 63, 65, 70, and 72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 12th, 2021. Species XI shown in Figure 14 appears to show only one window encircled by the threaded portion, wherein Figures 10 and 11a, i.e. Species VII and VIII, appear to show two or more openings (260) encircled by the threaded portion.
Claim Objections
Claim 60 is objected to because of the following informalities: Claim 60 currently depends from cancelled claim 49. For examination purposes, claim 60 will be interpreted as depending from claim 58. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 57, 58, 60, 64-66, and 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "the tapered thread zone" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the tapered thread zone" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 71 recites the limitation "the tapered thread zone" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (U.S. Patent 9,526,547).
Reed discloses a device (for example see Figure 9) comprising a cannula. The cannula includes a conduit (18) capable of carrying biocompatible substance the entire length of a longitudinal axis of the cannula (the longitudinal axis is being interpreted as a . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (U.S. Patent 9,526,547) in view of Jackson (U.S. Publication 2007/0055244).
Reed discloses the invention as claimed except for the device further comprising surface treatments. Jackson teaches a device (for example see Figure 5) comprising a cannula, i.e. a cannulated fastener, including a cylindrical wall, wherein the cylindrical wall further includes surface treatments, such as micropores, metal, abrasive particles, chemical applications, laser applications, or three dimensional construction (see page 6 paragraphs 71-72) in order to increase bone ingrowth or ongrowth. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Reed further comprising surface treatments in view of Jackson in order to increase bone ingrowth or ongrowth. 
Claims 61, 62, 64, 66-69, 71, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (U.S. Patent 9,526,547) in view of Stednitz (U.S. Patent 4,537,185) further in view of Jackson (U.S. Publication 2007/0055244).
Reed discloses a device (for example see Figure 9) comprising a cannula. The cannula includes a conduit (18) capable of carrying biocompatible substance the entire length of a longitudinal axis of the cannula (the longitudinal axis is being interpreted as a longitudinal axis that extends from the proximal end of the cannula and stops at the distal end of the conduit just beyond element 90, therefore the conduit extends the entire length of the longitudinal axis), a cylindrical wall (6) surrounding the conduit having a first uninterrupted section proximate a first end of the device and a second interrupted section proximate a second end of the device, wherein the second interrupted section is interrupted by one or more lateral openings (90) extending from 
Regarding the device being a headless fastener, Stednitz teaches a device comprising a surgical fastener comprising a headed surgical fastener (see Figures 5-6) including an end of the device opposite a threaded zone having a contact area (46) for engaging a tool or device or a headless surgical fastener (see Figure 1) including an end of the device opposite a threaded zone having a contact area (16) for engaging a tool or a medical device. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was filed to provide the device of Reed wherein the fastener is headless and includes an end opposite a threaded zone with a contact area in view of Stednitz, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a 
Regarding the device further comprising surface treatments, Jackson teaches a device (for example see Figure 5) comprising a cannula, i.e. a cannulated fastener, including a cylindrical wall, wherein the cylindrical wall further includes surface treatments, such as micropores, metal, abrasive particles, chemical applications, laser applications, or three dimensional construction (see page 6 paragraphs 71-72) in order to increase bone ingrowth or ongrowth. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Reed as modified by Stednitz further comprising surface treatments in view of Jackson in order to increase bone ingrowth or ongrowth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775